Title: To George Washington from Timothy Pickering, 10 November 1780
From: Pickering, Timothy
To: Washington, George


                        

                            Sir, 
                            Camp November 10th 1780
                        
                        In the arrangement lately made by Congress, and announced in general Orders, I observe that there is to be
                            but one Regiment of artificers; and it is directed that this regiment be furnished by the State of Pennsylvania.
                        I am in doubt whether this refers to Colonel Baldwins regiment only, or is intended to comprehend his
                            & Colonel Flower’s regiment of artillery artificers; by uniting them, & from both forming a Single
                            regiment. In either case a reform will be necessary, as in the other corps of the Army. Colonel Baldwins Regiment alone
                            consists of ten Companies; but the new regt is to be composed, of eight only. There is but one Company of Colo. Baldwin’s
                            Regiment belonging to Pennsylvania.
                        Colonel Flower has four Companies of artillery artificers belonging to and now serving in Pennsylvania. A
                            fifth Company raised by him was attached to the artillery in the field, where what is left of it still remains, but united
                            with a like company raised in Massachusetts or the eastern States, that served in 1777 with the northern army; but now
                            forming one Company. There are besides these, four Companies of artillery artificers at Springfield in Massachusetts,
                            which were raised in and belong to that State; but they have now very few men.
                        Colonel Baldwin’s regiment having been ever under the direction of the Quarter Master General; and both the
                            Colonel and his officers being desirous of knowing in what manner the new regiment of artificers is to be formed and
                            themselves arranged I request to be favoured with your Excellency’s orders and instructions concerning them. I have the
                            honour to be with the greatest respect Your Excellency’s most obedient Servant
                        
                            Tim: Pickering
                        
                    